DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10 and 13-20 are pending.
Claims 6 and 11-12 are cancelled.
Examiner decided to withdrawn 101 rejection because applicant’s amendment to the claims overcome the rejections. 

Examiner’s Statement of Reason for Allowance
Claims 1-5, 7-10 and 13-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Lin et al. (USPGPUB 2019/0391800) discloses a variety of OTA services, including but not limited to: updating software OTA (SOTA), updating firmware OTA (FOTA), client connectivity, remote control and operation monitoring. In some exemplary embodiments, the MSP is a distributed computing platform that delivers and/or updates one or more of configuration data, rules, scripts and other services to mobility clients, Reinsch (USPGPUB 2008/0040401) discloses a systems and methods for pre-processing and post-processing original and new versions of files as part of difference file generation between the original and new file versions. The systems and methods of an embodiment include a set of algorithms that reduce the difference file size by preprocessing a variety of regions in software images for embedded computing 
Claim 1,  receiving, from a first remote computing device, a message associated with at least one electronic control unit (ECU) and comprising an identifier; extracting, based on the received message, an image of software associated with the at least one ECU ; generating a delta file, the generating comprising: determining a stored image of software using the identifier; comparing the extracted image of software to the stored image of software: and based on the comparison, determining differences between the extracted image of software and the stored image of software, the delta file representing the differences; and transmitting the generated delta file to a second remote computing device for updating software on the second remote computing device.
Claim 20, receiving, from a first remote computing device, a message associated with at least one electronic control unit (ECU) and comprising an identifier; extracting, based on the received message, an image of software associated with the at least one ECU ;  generating a delta file, the generating comprising: determining a stored image of software using the identifier; comparing the extracted image of software to the stored 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119